Navarrete v Navarrete (2015 NY Slip Op 01950)





Navarrete v Navarrete


2015 NY Slip Op 01950


Decided on March 11, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
BETSY BARROS, JJ.


2014-00403
 (Docket No. V-4350-08)

[*1]In the Matter of Jose A. Navarrete, respondent,
vIveliz Navarrete, appellant.


Helene M. Greenberg, Elmsford, N.Y., for appellant.
Andrew W. Szczesniak, White Plains, N.Y., for respondent.
Eddie Still, Bedford Hills, N.Y., attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Westchester County (Hal B. Greenwald, J.), entered December 6, 2013. The order, inter alia, granted the father's petition to modify a prior order of custody so as to award him sole legal and physical custody of the subject child.
ORDERED that the order is affirmed, without costs or disbursements.
"A party seeking the modification of an existing court-sanctioned child custody arrangement has the burden of demonstrating that circumstances have changed since the initial custody determination to the extent that modification is necessary to insure the child's best interests" (Matter of Klotz v O'Connor, _____ AD3d _____, 2015 NY Slip Op 00376, *1 [2d Dept 2015]; see Matter of Thompson v Battle, 99 AD3d 804, 806; Matter of Nava v Kinsler, 85 AD3d 1186, 1186). Here, immediately following the conclusion of a family offense proceeding in which the mother's inappropriate conduct toward the subject child and others, and the father's positive parental relationship with the child, were amply demonstrated at a hearing, the Family Court granted the father's petition to modify custody without conducting an additional hearing. Contrary to the mother's contention, a separate hearing and the submission of additional forensic evidence was unnecessary under the circumstances of this case, since the Family Court had adequate relevant information, including the testimony adduced at the hearing in the family offense proceeding and the report of a forensic evaluator, to enable it to render a provident and informed determination as to the petition to modify custody and the subject child's best interests (see Matter of Fayona C. v Christopher T., 103 AD3d 424, 424; Matter of Sepulveda v Perez, 90 AD3d 1057, 1058-1059; Matter of Perez v Sepulveda, 51 AD3d 673, 673). Moreover, the Family Court's determination as to custody and visitation has a sound and substantial basis in the record (see Matter of Morocho v Jordan,123 AD3d 1037; Matter of Guzman v Pizarro, 102 AD3d 964, 965; Matter of McLean v Simpson, 82 AD3d 1101, 1102).
The mother's remaining contentions are without merit.
MASTRO, J.P., AUSTIN, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court